Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 5, 7 - 11, 13 and 15 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannemreddy (US 2009/0287258 A1) in view of Leatherbury et al. (US 2005/0177245 A1).

Regarding claim 1, Vannemreddy discloses a vertebral plate (Abstract, Fig. 8 wherein a portion of the plate may take the form of ref. 10 or 20) comprising: 
a frame having a modified triangular shape (the body of the plate is considered to be the frame, and figures 1A - 3C show a variety of different modified triangular shapes, all of which may be considered); 
a protrusion for fitting into a peripheral space between two adjacent vertebrae (paragraph [0056], Fig. 8, ref. 80) and 
a screw hole present on each corner of the frame, wherein each screw hole is designed to receive a screw (as shown in Figs. 1A - 3C, there are three screw holes refs. 11 - 13 and 21 - 23 present on each of the triangular corners and are fully capable of receives screws, see paragraph [0044]).  

Vannemreddy is silent regarding the limitation that the protrusion is integral with the frame. 

Leatherbudy teaches a spinal implant (Abstract, paragraph [0012]) comprising a frame (Fig. 7A, ref. 60) and a protrusion integral with the frame (Fig. 7A, ref. 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vertebral  plate of Vannemreddy to be integral, as taught by Leatherbury, for the purpose of simplifying the manufacturing process and preventing unwanted separation between the two. 

In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and protrusion to be integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 2, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim I, wherein the vertebral plate is configured to be attached over cervical vertebrae (Vannemreddy, the Abstract discloses cervical uses).  

Regarding claim 3, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 1, wherein the frame is made of titanium (Vannemreddy, paragraph [0057]).  

Regarding claim 4, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim I, wherein a thickness of the frame ranges from 1.9mm to 2.4mm (Vannemreddy, paragraph [0057] discloses that the frame may have a thickness in the range of 0.5mm to 2mm or 1mm to 1.8mm, each of these ranges overlaps with 1.9mm to 2.4mm, thus a thickness is disclosed that meets the limitation, e.g. 2mm).  

Regarding claim 5, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 1, wherein a width of the frame ranges from 7mm to 12mm (Vannemreddy, paragraph [0046] discloses that a width between the centers of holes 12 and 13, may be between 2.7mm and 10mm which overlaps with the range of 7mm to 12mm, e.g. 8mm).  

Regarding claim 7, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 1, wherein each screw hole is configured to receive either a self-tapping screw or a self-drilling screw (Vannemreddy, because the screw is not positively recited it is not considered to be part of the claimed invention, therefore the plate of Vannemreddy is fully capable of receiving a self-tapping screw or a self-drilling screw.  It is also noted that paragraph [0044] discloses that any screw known in the art may be used with the plate).  

Regarding claim 8, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 1, wherein each screw hole is configured to receive a screw having a size of 3.5 mm - 4.5mm (Vannemreddy, because the screw is not positively recited it is not considered to be part of the claimed invention, therefore the plate of Vannemreddy is fully capable of receiving a screw having a size of 3.5mm - 4.5mm, wherein the size may be a diameter of a head for example). 

Regarding claim 9, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 1, further comprising a viewing window disposed within an interior of the frame (Vannemreddy, paragraph [0051], ref. 36, Fig. 3B).  

Regarding claim 10, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 1, further comprising a notch present between at least one pair of corners of the frame (Vannemreddy, see remarked Fig. 1C below).  

    PNG
    media_image1.png
    276
    345
    media_image1.png
    Greyscale



Regarding claim 11, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 10, wherein an angle of curvature of the notch ranges from 0 to 180 degrees (Vannemreddy Fig. 1D shows an angle of curvature of 0 degrees).  

Regarding claim 13, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 1, further comprising a smooth depression present on at least one edge of the frame (Vannemreddy as shown in remarked Fig. 1C above, the notch may also be considered a smooth depression because the surface of the notch/depression is without visible protrusion or uneven surfaces).  

Regarding claim 15, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 1, further comprising a bend in the vertebral plate to enable medial, lateral, or caudal screw trajectory (Vannemreddy, Fig. 1B).  

Regarding claim 16, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 15, wherein the bend in the vertebral plate enables the medial, lateral, or caudal screw trajectory with a bend angle ranging from 0 to 180 degrees (Vannemreddy, see remarked Fig. 1B below, which shows an angle, between 0 and 180 and more particularly between 0 and 90 or 90 and 180 degrees).  

    PNG
    media_image2.png
    586
    619
    media_image2.png
    Greyscale



Regarding claim 17, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim 15, wherein the bend in the vertebral plate enables the medial, lateral, cephalad, caudal screw trajectory with screw recesses to direct the medial, lateral, cephalad or caudal screw trajectory (Vannemreddy, as shown in Fig. 1B, the screw recesses refs. 11 - 13, are oriented along the curved arc of the plate such that the screw are fully capable of being inserted at an angle).  

Regarding claim 18, Vannemreddy discloses a vertebral plate (Abstract, Fig. 8) consisting essentially of: 
a frame having a modified triangular shape (Fig. 1A); 
a protrusion for fitting into a peripheral space between two adjacent vertebrae (Fig. 8, ref. 80) and 
a screw hole present on each corner of the frame, wherein each screw hole is designed to receive a screw (Fig. 1A, refs. 11 - 13, paragraph [0044]).

Vannemreddy is silent regarding the limitation that the protrusion is integral with the frame. 

Leatherbudy teaches a spinal implant (Abstract, paragraph [0012]) comprising a frame (Fig. 7A, ref. 60) and a protrusion integral with the frame (Fig. 7A, ref. 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vertebral  plate of Vannemreddy to be integral, as taught by Leatherbury, for the purpose of simplifying the manufacturing process and preventing unwanted separation between the two. 

In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and protrusion to be integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannemreddy (US 2009/0287258 A1) in view of Leatherbury et al. (US 2005/0177245 A1) and in view of Tipping et al. (US 2018/0036042 A1).  

Regarding claim 6, Vannemreddy in view of Leatherbury discloses the vertebral plate of claim I, except wherein the frame has a curvature of up to 7 degrees.  However Vannemreddy  does disclose in paragraph [0047] a curvature, but not up to 7 degrees.  

Tipping teaches a plate configured for the cervical spine (Title, Abstract) having a curvature of up to 7 degrees (paragraph [0037]).  Tipping teaches that such a curvature support natural lordosis (paragraph [0037]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the curvature of the plate of Vannemreddy such that the curvature is up to 7 degrees, as taught by Tipping, for the purpose of supporting natural lordosis. 
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisharodi (US 2016/0067053 A1) in view of Leatherbury et al. (US 2005/0177245 A1) and in view of Tipping et al. (US 2018/0036042 A1).  

Regarding claim 1, Pisharodi discloses a vertebral plate (Abstract) comprising: 
a frame having a modified triangular shape (paragraph [0030], ref. 16, Fig. 1A); 
a protrusion for fitting into a peripheral space between two adjacent vertebrae (Figs. 1A, 3B, ref. 12); and 
a screw hole present on each corner of the frame, wherein each screw hole is designed to receive a screw (Fig. 1A shows three screw holes, ref. 17’ configured to receive a screw).  

Pisharodi is silent regarding the limitation that the protrusion is integral with the frame. 

Leatherbudy teaches a spinal implant (Abstract, paragraph [0012]) comprising a frame (Fig. 7A, ref. 60) and a protrusion integral with the frame (Fig. 7A, ref. 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vertebral  plate of Pisharodi to be integral, as taught by Leatherbury, for the purpose of simplifying the manufacturing process and preventing unwanted separation between the two. 

In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and protrusion to be integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 12, Pisharodi in view of Leatherbudy discloses a system of vertebral plates comprising a configuration in which a plurality of vertebral plates are stacked one below another (Pisharodi, paragraph [0068]), wherein each plate is the vertebral plate of claim 1 (see the rejection of claim 1 above).  

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. Applicant argues that Leatherbury teaches that the frame and protrusion are connected, but not integral.  The Office respectfully disagrees. Leatherbury teaches different embodiments in which the protrusion and frame are separate components, see Fig. 2A for example.  However, the embodiment shown in Fig. 7A is shown as a single unified component. In addition, Merriam-Webster defines Integral as being “composed of constituent parts” which fits the relied upon embodiments of Leatherbury. Therefore, Leatherbury teaches a frame and plate being integral with one another. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773